Chief Justice SAYLOR,
concurring.
I concur in the result reached by the Court, albeit on different grounds.
The rules governing the filing of complaints based on mechanic’s lien claims are, to my mind, materially ambiguous. On the one hand, Rule 1656, by its terms, contemplates that the filing of such a complaint will commence a new action at a new docket number. It requires that “the court and number and the date of the filing of the [mechanic’s lien] claim” be attached to the complaint, Pa.R.C.P. 1656(2). A requirement along these lines makes little sense in situations where the complaint is filed at the same docket number as the mechanic’s lien claim. Furthermore, the mandate applies to all such complaints, not only to those encompassing claims from multiple counties. Cf. Opinion Announcing the Judgment of the Court (OAJC), at 302 (noting that subsection 1656(2) “would be apposite” to a multi-county scenario).
I also find salience in the common pleas court’s observation that a complaint is described as “commencing]” the litigation, Pa.R.C.P. 1653, and not as a second or subsequent step. See Terra Technical Sens., LLC v. River Station Land, L.P., No. 10-02332, slip op. at 3 (C.P. Chester Sept. 18, 2012).
On the other hand, and as the lead Justices aptly observe, use of the same docket number is not affirmatively prohibited by the rules. See OAJC, at 301. As well, the Superior Court has pointed out that: Rule 1659 allows a property owner to praecipe a mechanics’ lien claimant to file a complaint; the praecipe would be filed, and the rule issued, at the same docket number as the claim; and if the claimant files a complaint in response, it would be *305most efficient and least confusing if the complaint is filed at the same docket number as the rule directing that it be filed. See Hogg Constr., Inc. v. Yorktowne Med. Ctr., L.P., 78 A.3d 1152, 1157 (Pa.Super.2013), alloc. denied, 624 Pa. 697, 87 A.3d 816 (2014). See generally OAJC, at 301-02 (discussing this aspect of Hogg).
In resolving this ambiguity, I would rely on the principle of liberal construction as articulated in Rule 126. That rule provides, in full:
The rules [of civil procedure] shall be liberally construed to secure the just, speedy and inexpensive determination of every action or proceeding to which they are applicable. The court at every stage of any such action or proceeding may disregard any error or defect of procedure which does not affect the substantial rights of the parties.
Pa.R.C.P. 126.
Here, a liberal construction in conformance with Rule 126 would favor the permissibility of Terra Tech’s use of the same docket numbers as the corresponding claims. Notably, as well, River Station has not suggested that it was prejudiced in any concrete way by Terra Tech’s action in this regard. River Station does not maintain, for example, that it did not receive adequate process or that it was unaware of the claim asserted or the supporting facts. Rather, River Station only states that, if Terra Tech prevails in this litigation, it will have to pay Terra Tech. See Brief for Appellee at 26-27. However, this does not mean its “substantial rights” would be affected as that term is used in Rule 126.
In light of the foregoing, I agree with the lead Justices’ ultimate conclusion that Terra Tech did not err in using the same docket number for its complaints, and accordingly, that the common pleas court should not have sustained River Station’s preliminary objections and stricken the complaints.
Justice TODD joins this concurring opinion.